DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received on 04/13/2022 has been reviewed and considered with the following results: 
As to the prior art rejections to the Claims, Applicants’ amendment has overcome the rejections, as such; the rejections have been withdrawn.

REASON FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
The prior art of record, taken alone or in combination, fails to disclose a dynamic aperture or render obvious, as recited in the base Claim 1, having a very specific structural limitation such as a layer of a metal-to-insulator transition material having a dynamically controllable electrical conductivity, the layer of the material being disposed over the base layer and the conductive structure, a transmission profile of the dynamic aperture being determined by a combination of the conductive structure and the layer of the material, and the transmission profile being dynamically alterable by controlling the electrical conductivity of the layer of the material.
The prior art of record, taken alone or in combination, fails to disclose a dynamic aperture or render obvious, as recited in the base Claim 10, having a very specific structural limitation such as a layer of a material having a dynamically controllable electrical conductivity, the layer of the material being disposed over the base layer and the conductive structure, a transmission profile of the dynamic aperture being determined by a combination of the conductive structure and the layer of the material, and the transmission profile being dynamically alterable by controlling the electrical conductivity of the layer of the material, wherein the conductive structure is an electromagnetic interference shield that includes a plurality of conductive wires arranged in a two-dimensional and overlapping grid.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        May 10, 2022